DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/23/2022 has been entered. Claims 1-2, 5-7, 17-18, and 24 have been amended. Claims 21 and 23 were previously cancelled. Claims 1-20, 22 and 24-25 remain pending in this application. Claims 8-16 are withdrawn. 

Claim Interpretation
	Claim 1 recites “a base layer configured to secure the drape layer to the manifold layer and the wound-interface layer”. In light of the specification, “secure” will be interpreted as an element that is within the chamber formed by the base layer and the drape layer. As seen in fig. 3 of the drawings filed 10/10/2018, margin 144 of the drape layer 120 is adhered to the first surface 151 of the second adhesive layer 150 (¶ 0032, ln. 19-20) and the base layer is interpreted to be configured to “secure” the drape layer to the manifold layer and the wound-interface layer. Claim 17 requires this limitation as well and will be interpreted as discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al. (Pub. No.: US 2019/0290499 A1).
	Regarding claim 1, Askem discloses (fig. 2B, annotated fig. 3B1) a negative pressure wound dressing (100) for use with breast incisions (¶ 0072, ln. 1-6), the wound dressing comprising:
	A drape layer (backing layer 220) having a first surface and a second, wound-facing surface (see fig. 2B), wherein the drape layer is substantially impermeable to liquid and substantially permeable to vapor (drape layer is moisture vapor permeable and seals the wound cavity and is therefore impermeable to liquid; ¶ 0058, ln. 1-8);
	A manifold layer (absorbent layer 221) having a first surface and a second, wound-facing surface (see fig. 2B), the manifold having a perimeter (350) defined by a first convex curved corner side surface having a first radius of curvature defining a first lobe (see annotated fig. 3B1), a second convex curved corner side surface having a second radius of curvature defining a second lobe (see annotated fig. 3B1), and a concave connecting portion between the first lobe and the second lobe (see annotated fig. 3B1);
A wound-interface layer (transmission layer 226) having a first surface and a second, wound-facing surface (see fig. 2B);
	A base layer (wound contact layer 222) configured to secure the drape layer to the manifold layer and the wound-interface layer (base layer and drape layer are joined together ¶ 0043, ln. 14-16, thus securing the drape layer to the manifold layer and the wound-interface layer), and configured to secure the wound dressing to a patient’s tissue (¶ 0046, ln. 1-3, ln. 11-13); the base layer comprising: 
A first adhesive layer having a first surface and a second, wound-facing surface (an upper adhesive layer may be provided on the upper surface 223 of the wound contact layer 222 ¶ 0046, ln. 1-7), the first surface of the adhesive layer configured to be coupled to the second surface of the wound-interface layer (see fig. 2B, upper surface 223 is in contact with second, wound-facing surface of wound-interface layer ¶ 0046, ln. 1-7),
A second adhesive layer having and a second, wound-facing surface (adhesive can be provided to seal the backing layer 220 to the wound contact layer 222 in a border region ¶ 0058, ln. 8-15), the first surface of the second adhesive layer configured to be coupled to the perimeter of the drape layer (¶ 0058, ln. 8-15), and
	Page 2 of 12Application No.: 16/156,387Docket No.: P001603US02SECResponse to Final Rejection mailed September 30, 2021A patient-contacting layer (characterized by the wound contact layer 222) having a first surface (upper surface 223) and a second, wound-facing surface (lower surface 224) (¶ 0045, ln. 6-7), at least a portion of the second surface of the patient-contacting layer configured to be coupled to the patient's tissue (see fig. 2B, ¶ 0046, ln. 11-13); and
	A reduced-pressure interface (see distal end 140 of fluidic connector 110) integrated with the drape layer (¶ 0055, ln. 1-7). 
	Askem fails to disclose that the first surface of the second adhesive layer is configured to be coupled to the first adhesive layer and the first surface of the patient-contact layer is configured to be coupled to the second surface of the second adhesive. 
	However, Askem discloses that the first adhesive is utilized to help the dressing maintain its integrity (¶ 0046, ln. 17-19). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first adhesive of Askem such that it occupies portions the area around the wound-interface layer and manifold layer, in order to help maintain the dressings integrity (¶ 0046, ln. 17-19). 
	Further, Askem discloses that the second adhesive layer is in a border region around the circumference of the dressing (¶ 0058, ln. 8-15). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second adhesive of Askem such that it is arranged underneath the border of the first adhesive, thus providing the first surface of the second adhesive layer configured to be coupled to the first adhesive layer and the first surface of the patient-contact layer configured to be coupled to the second surface of the second adhesive, as such rearrangement would not have modified the operation of the device (see MPEP §2144.04.VI.C) as the first adhesive will still be able to help in maintaining the dressings integrity and the second adhesive will still act as a border region around the circumference of the dressing to seal the base layer to the drape layer. 




    PNG
    media_image1.png
    595
    844
    media_image1.png
    Greyscale

Askem Annotated fig. 3B1
	Regarding claim 2, Askem discloses wherein the wound-interface layer comprises a wicking material (transmission layer allows transmission of fluid away from a wound site into upper layers of the dressing and therefore is comprised of a wicking material, ¶ 0047, ln. 2-5).
	Regarding claim 3, Askem discloses (fig. 5A) wherein the reduced-pressure interface is fluidly coupled to a multi-lumen fluid conduit (see Y-shaped connector that includes three conduits 1104, 1105, 1103 ¶ 0102, ln. 1-4). 
	Regarding claim 4, Askem discloses (fig. 1A-1B, 5A) a negative pressure device (pump 150) coupled to the multi-lumen fluid conduit (¶ 0102, ln. 4-7) such that the reduced-pressure interface is in fluid communication with the negative pressure device (see fig. 1A-1B, ¶ 0041, ln. 36-43).
Regarding claim 5, Askem fails to disclose wherein the first lobe and the second lobe have a radius of curvature within the range of 3 cm to 10 cm.
Gilmartin teaches (fig. 4) a fluid absorbing member (100) for a breast (¶ 0021, ln. 3-4) and thus in the same field of endeavor comprising a first lobe (110) and a second lobe (112), wherein the first lobe and the second lobe have a radius of curvature (R1 and R2) of 1.38 inches (¶ 0039, ln. 7-8) which is about 3.5 cm and falls within the claimed range of 3 cm to 10 cm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of curvature of Askem such it is within the range of 3 cm to 10 cm as taught by Gilmartin in order to provide a dressing that comfortably fits the user (Gilmartin ¶ 0038, ln. 1-3).
	Regarding claim 7, Askem discloses (annotated fig. 3B1) wherein one of the first lobe and the second lobe is configured to conform to a shape of an upper portion of a breast (see first lobe of annotated fig. 3B1) and the other of the first lobe and the second lobe is configured to conform to a shape of a lower portion of a breast (see second lobe of annotated fig. 3B1). 
	Regarding claim 25, Askem discloses a cover sheet configured to be removably coupled to the base layer (¶ 0094, ln. 6-10). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Askem, as applied to claim 1 above, in view of Robinson et al. (Pub. No.: US 2012/0330253 A1).
Regarding claim 6, Askem fails to disclose wherein the first surface of the manifold layer includes a scoring pattern having a plurality of scores formed therein and the manifold layer is configured to bend about at least one of the scores of the scoring pattern.  
	Robinson teaches (fig. 1, 11) a negative pressure wound dressing (100) for use with breast incisions (incision 106) (¶ 0048, ln. 1-4) and thus in the same field of endeavor comprising a manifold (porous member 118) comprising a first surface (120), wherein the first surface of the manifold layer includes a scoring pattern having a plurality of scores (notches 156, see fig. 11) and the manifold layer is configured to bend about at least one of the scores of the scoring pattern (¶ 0050, ln. 7-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface of the manifold layer of Askem such that it includes a scoring pattern having a plurality of scores formed therein and the manifold layer is configured to bend about at least one of the scores of the scoring pattern, as taught by Robinson in order to allow the manifold to flex or curve with a body part of the patient or with the movement of the patient’s body (Robinson ¶ 0050, ln. 7-9).  
	
Claims 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Askem, in view of Robinson.
	Regarding claim 17, Askem discloses (fig. 2B, annotated fig. 3B2) a negative pressure wound dressing (100) for use with breast incisions (¶ 0072, ln. 1-6), the wound dressing comprising:
	A drape layer (backing layer 220) having a first surface and a second, wound-facing surface (see fig. 2B), wherein the drape layer is substantially impermeable to liquid and substantially permeable to vapor (drape layer is moisture vapor permeable and seals the wound cavity and is therefore impermeable to liquid; ¶ 0058, ln. 1-8);
	A manifold layer (absorbent layer 221) having a first curved corner, a second curved corner, and a third curved corner (see annotated fig. 3B2), wherein a first side extends between the first curved corner and the second curved corner, a second side extends between the second curved corner and the third curved corner, and a third side extends between the first curved corner and the second curved corner (see annotated fig. 3B2); 
A wound-interface layer (transmission layer 226) having a first surface and a second, wound-facing surface (see fig. 2B);
	A base layer (wound contact layer 222) configured to secure the drape layer to the manifold layer and the wound-interface layer (base layer and drape layer are joined together ¶ 0043, ln. 14-16, thus securing the drape layer to the manifold layer and wound-interface layer), and configured to secure the wound dressing to a patient’s tissue (¶ 0046, ln. 1-3, ln. 11-13), the base layer comprising:
A first adhesive layer having a first surface and a second, wound-facing surface (an upper adhesive layer may be provided on the upper surface 223 of the wound contact layer 222 ¶ 0046, ln. 1-7), the first surface of the adhesive layer configured to be coupled to the second surface of the wound-interface layer (see fig. 2B, upper surface 223 is in contact with second, wound-facing surface of wound-interface layer ¶ 0046, ln. 1-7),
A second adhesive layer having and a second, wound-facing surface (adhesive can be provided to seal the backing layer 220 to the wound contact layer 222 in a border region ¶ 0058, ln. 8-15), the first surface of the second adhesive layer configured to be coupled to the perimeter of the drape layer (¶ 0058, ln. 8-15), and
	Page 2 of 12Application No.: 16/156,387Docket No.: P001603US02SECResponse to Final Rejection mailed September 30, 2021A patient-contacting layer (characterized by the wound contact layer 222) having a first surface (upper surface 223) and a second, wound-facing surface (lower surface 224) (¶ 0045, ln. 6-7), at least a portion of the second surface of the patient-contacting layer configured to be coupled to the patient's tissue (see fig. 2B, ¶ 0046, ln. 11-13); and
	A reduced-pressure interface (see distal end 140 of fluidic connector 110) integrated with the drape layer (¶ 0055, ln. 1-7). 
Askem fails to disclose that the first surface of the second adhesive layer is configured to be coupled to the first adhesive layer and the first surface of the patient-contact layer is configured to be coupled to the second surface of the second adhesive. 
	However, Askem discloses that the first adhesive is utilized to help the dressing maintain its integrity (¶ 0046, ln. 17-19). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first adhesive of Askem such that it occupies portions the area around the wound-interface layer and manifold layer, in order to help maintain the dressings integrity (¶ 0046, ln. 17-19). 
	Further, Askem discloses that the second adhesive layer is in a border region around the circumference of the dressing (¶ 0058, ln. 8-15). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second adhesive of Askem such that it is arranged underneath the border of the first adhesive, thus providing the first surface of the second adhesive layer configured to be coupled to the first adhesive layer and the first surface of the patient-contact layer configured to be coupled to the second surface of the second adhesive, as such rearrangement would not have modified the operation of the device (see MPEP §2144.04.VI.C) as the first adhesive will still be able to help in maintaining the dressings integrity and the second adhesive will still act as a border region around the circumference of the dressing to seal the base layer to the drape layer. 

    PNG
    media_image2.png
    595
    912
    media_image2.png
    Greyscale

Askem Annotated fig. 3B2

	Further, Askem fails to disclose wherein the first surface of the manifold includes a scoring pattern formed therein, the manifold layer configured to bend about at least one of the scores of the scoring pattern. 
	Robinson teaches (fig. 1, 11) a negative pressure wound dressing (100) for use with breast incisions (incision 106) (¶ 0048, ln. 1-4) and thus in the same field of endeavor comprising a manifold (porous member 118) comprising a first surface (120), wherein the first surface of the manifold layer includes a scoring pattern (notches 156, see fig. 11) and the manifold layer is configured to bend about at least one of the scores of the scoring pattern (¶ 0050, ln. 7-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface of the manifold layer of Askem such that it includes a scoring pattern formed therein and the manifold layer is configured to bend about at least one of the scores of the scoring pattern, as taught by Robinson in order to allow the manifold to flex or curve with a body part of the patient or with the movement of the patient’s body (Robinson ¶ 0050, ln. 7-9).  
	Regarding claim 18, Askem discloses wherein the wound-interface layer comprises a wicking material (transmission layer allows transmission of fluid away from a wound site into upper layers of the dressing and therefore is comprised of a wicking material, ¶ 0047, ln. 2-5).
	Regarding claim 19, Askem discloses (fig. 5A) wherein the reduced-pressure interface is fluidly coupled to a multi-lumen fluid conduit (see Y-shaped connector that includes three conduits 1104, 1105, 1103 ¶ 0102, ln. 1-4). 
	Regarding claim 20, Askem discloses (fig. 1A-1B, 5A) a negative pressure device (pump 150) coupled to the multi-lumen fluid conduit (¶ 0102, ln. 4-7) such that the reduced-pressure interface is in fluid communication with the negative pressure device (see fig. 1A-1B, ¶ 0041, ln. 36-43).
	Regarding claim 24, Askem discloses (annotated fig. 3B2) wherein one of the first side and the second side is configured to conform to a shape of an upper portion of a breast (see first side of annotated fig. 3B2) and the other of the first side and the second convex side is configured to conform to a shape of a lower portion of a breast (see second side of annotated fig. 3B2).
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Robinson, as applied to claim 17 above, and further in view of Gilmartin.
Regarding claim 22, Askem in view of Robinson fail to teach wherein the first curved corner, the second curved corner, and the third curved corner have a radius of curvature within the range of 3 cm to 10 cm, and wherein the first curved corner and the second curved corner have a radius of curvature larger than the third curved corner.
	Gilmartin teaches (fig. 4) a fluid-absorbing member (100) for a breast (¶ 0021, ln. 3-4) and thus in the same field of endeavor comprising a manifold having a perimeter defined by a first curved corner (lobe 110), a second curved corner (112) and a third curved corner (second vertex 116), wherein the first curved corner and the second curved corner have a radius of curvature (R1 and R2) of 1.38 inches (¶ 0039, ln. 7-8) which is about 3.5 cm and falls within the claimed range of 3 cm to 10 cm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first curved corner, the second curved corner and the third curved corner of Askem such that they have a radius of curvature within the range of 3 cm to 10 cm, as taught by Gilmartin in order to provide a dressing that comfortably fits the user (Gilmartin ¶ 0038, ln. 1-3).
	Further, Gilmartin teaches wherein the first curved corner and the second curved corner have a radius of curvature larger than the third curved corner (see fig. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askem such that the third radius of curvature is smaller than the first radius of curvature and the second radius of curvature, as taught by Gilmartin in order to provide a fluid-absorbing member shaped to readily contour itself to the body of the user such that it does not readily wrinkle and appear visible through clothing (¶ 0018, ln. 13-16). Further, changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 149 USPQ 47, see MPEP § 2144.04 IV. B.) as the applicant has not demonstrated the criticality of this limitation.

Response to Arguments
Applicant’s amendments have overcome the objection and rejections under 35 USC §112 and the objection and 112 rejections are therefore withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7, 17-20, 22, and 024-25 have been considered but are moot because the new ground of rejection relies on a different interpretation of Askem not previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Askem fails to describe, teach or suggest “a first adhesive layer having a first surface and a second, wound-facing surface, the first surface of the first adhesive layer configured to be coupled to the second surface of the wound-interface layer. As discussed above, a different interpretation of Askem is relied upon to teach this limitation of claims 1 and 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEAGAN NGO/Examiner, Art Unit 3781    
                                                                                                                                                                                                    /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781